Case 1:17-cv-00153-ENV-LB Document 40 Filed 06/03/19 Page 1 of 4 PagelD #: 184

ROBINSON BrRoG LEINWAND GREENE GENOVESE & GLUCK P.C.
875 THIRD AVENUE

New York, New York 10022-0123

 

(212) 603-6300

 

FAX (212) 956-2164

May 31, 2019

meg@robinsonbrog.com
(212) 603-6360

Hon. Lois Bloom

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Yepez v. 1701 Corp. and Prmukh Health Market, Inc. 17 -cv- 00153

Dear Judge Bloom:

Please accept this correspondence as Defendants’ status report of the ADA compliance at
1701 Church Avenue. As you may recall, Plaintiff's counsel submitted a report from its expert
who examined the construction and facility on March 13, 2019 and made some further
recommendations. In an effort to further accommodate those recommendations and avoid a
dispute over the sufficiency of work already performed, the additional work was performed.

Defendants have re-poured the concrete ramp pursuant to and in accordance with the
additional recommendations of Plaintiff's expert and have replaced the height of the rails to be
compliant as well. At this point, based on the directives at the last conference, and Your Honor’s
admonitions to Plaintiffs counsel regarding the accessibility inside the market, we believe the
substantive issues of this case have been concluded.

We all understand there is the issue of reimbursement of reasonable costs and attorney’s
fees which we will first take up with Plaintiff's counsel upon their submission of their
reimbursement request. We are hopeful that the request will take into consideration Your
Honor’s statements regarding reasonableness. We will update the Court on any remaining
dispute of the reimbursement request and the need for the Court’s intervention.

Plaintiff's Position

Pursuant to the Order issued by Your Honor, plaintiff hereby provides her position
concerning “the status of defendants’ remediation efforts and the parties' settlement positions.”
With regard to the defendants’ remediation efforts for the new entrance, the defendants’
statements indicate that they have not remediated all the violations contained in plaintiff’s expert
report.

Defendants state that they have “re-poured the concrete ramp pursuant to and in
{01010178.DOC;1 }
Case 1:17-cv-00153-ENV-LB Document 40 Filed 06/03/19 Page 2 of 4 PagelD #: 185

Hon. Lois Bloom
Page 2

accordance with the additional recommendations of Plaintiff's expert” but plaintiff's expert did
not recommend re-pouring the concrete. Rather, plaintiffs expert recommended that the
defendants repave the ramp so that the running slope and cross slope are no more than 8.33% and
2% respectively. Yet defendants make no statement affirming that the slopes have been
remediated in compliance with the ADA.

Defendants state that they have “replaced the height of the rails to be compliant.” But
plaintiffs expert never identified the ‘height’ of the handrails as an issue and never
recommended that the height of the handrails be replaced. Rather, plaintiffs expert
recommended that the handrails: be relocated so that they are 60 inches minimum perpendicular
to the doorway; be returned to the top and bottom handrail extensions to a wall, guard or the
landing surface; and replace the door’s privacy latch with a latch that is easy to grasp with one
hand. Defendants’ statement does not claim to have remediated any of these conditions.

Equally important is the fact that defendants do not address the issue of keeping the new
side entrance open and unlocked during business hours. Plaintiff's expert witnessed how the
defendants were keeping the side entrance unopened unlocked during business hours.

Plaintiffs settlement position is that the defendants must remediate the conditions
identified in plaintiff's expert report and provide an affidavit affirmatively stating how each
condition identified by plaintiff's expert has been remediated. In addition, given that the
defendants kept the new entrance unopened and locked during business hours and because this is
a policy that can easily be defied, the Court should issue an Order enjoining the defendants to
keep the new entrance opened and unlocked during business hours.

As Plaintiff has stated before, even if the entrance is remediated, Plaintiff desires to
prosecute her claims to remediate the interior of the store and those claims should not be delayed.
Plaintiff therefore respectfully asks the Court to issue a scheduling order permitting discovery
concerning the interior including permitting plaintiffs expert to inspect the interior of the
premises. After the interior has been inspected by plaintiff's expert then plaintiff's position is
that the parties could mediate, utilizing the District’s mediation program, all the outstanding
remediation issues as well as the monetary issues. Thank you for your time and attention to this
matter.

Defendants’ Response

After the Defendants had an opportunity to review Plaintiff's position as stated herein,
they went to the contractor to ascertain the extent to which the construction was compliant. The
contractor has responded by advising that the ramp was re-paved so that the running slope and
cross-slope are no more than 8.33% and 2%, respectively. The height of the handrails provide a
60” minimum perpendicular space to the doorway. The hardware has been replaced to provide
for an easier access to the doorknob.

{01010178.DOC;1 }
Case 1:17-cv-00153-ENV-LB Document 40 Filed 06/03/19 Page 3 of 4 PagelD #: 186

Hon. Lois Bloom
Page 3

A photo taken upon completion of the remedial work is annexed hereto.

Plaintiff raises the issue of the accessibility at the side entrance to the store. This same
issue was raised during our last court proceeding wherein Mr. Lesser advised that the side
entrance has been and remains unlocked during business hours.

Although Plaintiff raises the issue of prosecuting claims regarding the remediation of the
interior of the store, again, as the Court indicated, based on your personal inspection, that issue is
over.

At this point, we would request that Plaintiff deliver a reasonable submission for
attorneys fees and expenses, taking into consideration the rulings and statements made by Your
Honor. At that point we will be in a position to advise the court whether we will require judicial
intervention to resolve the matter.

 

MEG/bb

ce: Leonard Lesser, Esq.
Joshua I. Gornitsky, Esq.
Glen Parker, Esq.

{01010178.DOC;1 }
e4 of 4 PagelD #. 187

et = - = = & > ~

 
